Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 17, 2019

The Court of Appeals hereby passes the following order:

A20A0172. CHARLES WAYNE GORDON v. THE STATE.

       On July 15, 2019, Charles Wayne Gordon entered a negotiated plea of guilty to
use of a communication facility in the commission of a felony, possession of
methamphetamine, and possession of marijuana less than one ounce. Thereafter, on
August 5, 2019, Gordon filed a pro se notice of appeal. We lack jurisdiction.
       “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (punctuation omitted). Here, Gordon was represented by counsel
at his guilty plea hearing. There is nothing in the record indicating that the attorney
either withdrew or was relieved from representation. See White v. State, 302 Ga. 315,
318 (2) (806 SE2d 489) (2017) (“defense counsel’s duties toward their clients extend
for at least the 30 days after the entry of judgment when a notice of appeal may be
filed”). Under these circumstances, Gordon’s pro se notice of appeal is a nullity. See
Soberanis v. State, 345 Ga. App. 403, 405 (812 SE2d 800) (2018). For this reason, the
appeal is DISMISSED. See id.
       To the extent that Gordon’s right to appeal was frustrated by his counsel’s
failure to file a timely notice of appeal, he may be entitled to an out-of-time appeal. See
Rowland v. State, 264 Ga. 872, 875-876 (2) (452 SE2d 756) (1995). He therefore is
informed of the following in accordance with Rowland:


       This appeal has been dismissed because you failed to file a timely notice
       of appeal. If you still wish to appeal, you may petition the trial court for
      leave to file an out-of- time appeal. If the trial court grants your request,
      you will have 30 days from the entry of that order to file a notice of
      appeal referencing your conviction. If the trial court denies your request,
      you will have 30 days from the entry of that order to file a notice of
      appeal referencing the denial of your request for an out-of-time appeal.


      The clerk of court is DIRECTED to send a copy of this order to Gordon as well
as to Gordon’s attorney, who is also DIRECTED to send a copy to Gordon.

                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           09/17/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Wi tness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.